[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON MOTION FOR JUDGMENT
Tolland Bank may not use Section 42-98 of the General Statutes to foreclose its security interest in the mobile home or collect attorney's fees under Section 42-91. Chapter 733, Retail Installment Sales Financing, appears to require a retail installment sale as defined in Section 42-83(3)(d) between a retail seller (Section42-83(3)(g)) and a retail buyer (Section 43-83(3)(h)). Furthermore, Section 42-84 provides general contract requirements for retail installment contracts that do not appear to have been met in this case. See Section 42-84(c).
The complaint in this case alleges a personal loan secured by an interest in a mobile home. It would appear to fall outside the scope of Sections 42-83 — 42-100a. Proceedings should take place under the Uniform Commercial Code.
Plaintiff's motion for judgment is denied. CT Page 1138
KULAWIZ, Judge.